Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	The response filed on 09/09/2021 has been entered and made of record.
Response to Arguments
3.	The objection to Specification has been withdrawn in view of the amendment to the title of the Specification.
4.	The objection to Drawings has been withdrawn in view of the new replacement sheet received on 09/09/2021. These drawings are acceptable for examination proceedings.
5.	The objections to claims 9-16 have been withdrawn in view of the amendment.
6.	The rejection to claims 17-20 under 35 U.S.C. § 112, 2nd Paragraph have been withdrawn in view of the amendment.
7.	Applicant’s arguments with respect to claims 1, 9 and 17 have been considered but are moot in view of the new ground of rejection.
8.	Applicant's arguments with respect to claims 3, 6, 7 have been fully considered but they are not persuasive.
	Regarding claim 3: the applicant argues that “the transistor referred to in Iriarte is a diode connected transistor and not a cascade connected transistor. It has not been shown how the diode connected transistor of Iriarte is desirable or even usable in the bandgap reference of Lahiri” (See Remarks on page 10 of the last two paragraphs).

The transistor referred to in Iriarte is a diode connected transistor as shown in annotated fig.19 below. And the applicant’s transistor MN2 as shown in fig.3 is also a diode connected transistor where a drain of the transistor is connected to a gate of the transistor. 
Moreover, the prior art Iriarte’s connection of the transistor and the second transistor as shown in annotated fig.19 is the same as the applicant’s cascade connected transistor MN2 and MN5 as shown in fig. 3.  
Furthermore, the applicant’s drawing fig.3 provides a regulated output reference voltage (OUT). Prior art Iriate as shown in fig. 19 provides a reference voltage Vref and the prior art Lahiri provides a bandgap voltage from the band-gap reference voltage generator 60 as shown in fig.5.
Since Lahiri and Iriate are both from the same field of endeavor (voltage generator), the purpose disclosed by Iriate would have been recognized in the pertinent art of Lahiri.


    PNG
    media_image1.png
    559
    387
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    497
    383
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    306
    273
    media_image3.png
    Greyscale

	Regarding claims 6 and 7, the applicant argues that ”Lahiri and Gottapu fail to disclose a capacitor coupled between the output node and the first transistor of the transistors and [coupled to the first resistor] such that, in operation, current through the first resistor has a first signed temperature coefficient” (See Remarks on page 12).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., of the transistors and [coupled to the first resistor] such that, in operation, current through the first resistor has a first signed temperature coefficient) are not recited in the rejected claims 6 and 7.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Please see below detailed mapping of the claims.

Claim Rejections - 35 USC § 103(AIA )
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.).


a circuit loop having transistors (e.g. transistors 12, 14, 16, 18) and a first resistor (20) with the first resistor coupled to a first transistor (18) of the transistors and arranged such that, in operation, current (I4) through the first resistor has a first signed temperature coefficient (para. [0017] indicates negative thermal coefficient; para. [30] indicates the ratio of resistor 64 and resistor 20 is chosen to first-order cancel the temperature variation of the output voltage); 
an output transistor (62) coupled to an output node (e.g. see fig.5, a node connected to output voltage VBG, para. [0030]) of the voltage generator circuit (60); and 
a transistor (66) coupled to the output transistor (62) through a second resistor (64), the transistor (66) coupled to the first transistor (18), the transistor (66) sized such that, in operation, a voltage of the transistor (e.g. a voltage of 66) has a second signed temperature coefficient (para. [30] indicates the ratio of resistor 64 and resistor 20 is chosen to first-order cancel the temperature variation of the output voltage), opposite in sign to the first signed temperature coefficient (para. [0017] indicates negative thermal coefficient), wherein the transistors of the circuit loop (12, 14, 16, 18), the output transistor (62), the transistor (66) coupled to the output transistor (62), the first resistor (20), and the second resistor (64) are sized to provide an output voltage (VBG) at the output node having a substantially flat temperature coefficient (para. [30] indicates cancel the temperature variation of the output voltage).  
Lahiri fails to disclose “the transistor being a field effect transistor (FET)”.

It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the transistor of Lahiri to include “a field effect transistor (FET)” as taught by Iriarte et al. for the purpose of providing a reliable and compact generator suited for inclusion in an integrated circuit (para. [0189] of Iriarte et al.).

13.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) and further in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.).

Regarding claim 2, Lahiri discloses the voltage generator circuit of claim 1, wherein a transistor structure of the transistors of the loop (e.g. fig.5: transistors 12, 14, 16) is coupled to the first transistor (18) with the first transistor (18) being structured with a different current density than the transistor structure to provide the current (I4) through the first resistor (20) with the first signed temperature coefficient (para. [0017] indicates negative thermal coefficient; para. [30] indicates the ratio of resistor 64 and resistor 20 is chosen to first-order cancel the temperature variation of the output voltage).
Lahiri in view of Iriarte et al. do not explicitly disclose “the first transistor being structured with a different current density than the transistor structure of the transistors of the loop”.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri and Iriarte et al.’s inventions with “the first transistor being structured with a different current density than the transistor structure of the transistors of the loop” as disclosed by Meilin et al. in order to achieve good compensation effect, simple structure (page 1 of Meilin et al.).

Regarding claim 3, Lahiri discloses the voltage generator circuit of claim 2, wherein the voltage generator circuit (e.g. see fig.5, a voltage generator 60, para. [0030]) includes a second transistor coupled between the transistor (66) and the second resistor (64).  
Lahiri in view of Meilin et al. do not explicitly disclose a second transistor. 
Iriarte et al. disclose the voltage generator circuit of claim 2, wherein the voltage generator circuit includes a second transistor (e.g. see annotated fig.19 below, para. [0127]) coupled as a cascode connection between the transistor (fig.19, the transistor connected with a second transistor in the second stage 60) and the second resistor (fig.19, R2).

    PNG
    media_image4.png
    465
    374
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri’s and Meilin et al.‘s inventions with the second transistor as disclosed by Iriarte et al. in order to reduce temperature coefficient, thus the voltage generator is provided which is reliable, self starting and only requires a few components (e.g. see abstract of Iriarte et al.).

14. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) in view of Wan Meilin et al. foreign patent . 

Regarding claim 4, Lahiri discloses a second resistor (fig.5: 64), 
Lahiri in view of Iriarte and further in view of Meilin et al. fail to disclose “a trimming component, the trimming component including the second resistor structured as a variable resistor”. 
Mitsuishi et al. teaches the voltage generator circuit of claim 2, wherein the voltage generator circuit (fig.1: 100) includes a trimming component, the trimming component including the second resistor structured as a variable resistor (fig.1: variable resistor R2 of a load circuit 31, para. [0058] indicates variable resistor R2, para. [0062] and [0063] indicate trimming). 
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri’s, Iriarte et al. and Meilin et al.‘s inventions with the trimming component including the second resistor structured as a variable resistor as disclosed by Mitsuishi et al. in order to provide a reference voltage generation circuit capable of canceling secondary temperature characteristics with a simple circuit structure and easily performing trimming of primary temperature characteristics at room temperature (para. [0010] of Mitsuishi et al.).
15. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) in view of Wan Meilin et al. foreign patent .

Regarding claim 5, Lahiri discloses the output transistor (fig.5: 62), a second resistor (64) and temperature coefficient (para. [30] indicates cancel the temperature variation of the output voltage, para. [0017] indicates thermal coefficient).
Lahiri in view of Iriarte et al. further in view of Meilin et al. but do not explicitly disclose a trimming component, the trimming component including: the second resistor structured as a variable resistor; a third resistor coupled between the output transistor and the second resistor, the third resistor structured as a variable resistor; and a second transistor coupled to a node coupling the third resistor to the second resistor such that, in operation, a current of constant temperature coefficient flows through the second transistor into the third resistor.
However, Yosuke discloses the voltage generator circuit of claim 2, wherein the voltage generator circuit includes a trimming component, the trimming component including: the second resistor structured as a variable resistor (fig.3: variable resistor R2); a third resistor (R1) coupled between the output transistor (Q1) and the second resistor (R2), the third resistor structured as a variable resistor (fig.3: variable resistor R1, para. [0029]); and a second transistor (e.g. see fig.3: a transistor connected to the terminal Tf) coupled to a node coupling the third resistor (R1) to the second resistor (R1) such that, in operation, a current of constant temperature coefficient flows through the second 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri, Iriarte et al. and Meilin et al.‘s inventions with the trimming component including: the second variable resistor; a third variable resistor coupled between the output transistor and the second resistor; and a second transistor coupled to a node coupling the third resistor to the second resistor as disclosed by Yosuke in order to provide a power supply circuit in a semiconductor integrated circuit by which the increasing instability of a system is reduced by trimming (e.g. see abstract of Yosuke).

16. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) further in view of Gottapu et al. Patent No.: US 10496122 B1 (hereinafter Gottapu et al.).
Regarding claim 6, Lahiri discloses the output node (e.g. see fig.5, a node connected to output voltage VBG, a voltage generator 60, para. [0030]) and the first transistor (18), 
but Lahiri in view of Iriarte et al. fail to disclose a capacitor.
Gottapu et al. discloses the voltage generator circuit of claim 1, wherein the voltage generator circuit includes a capacitor (fig.2: capacitor 256) coupled between the output node (fig.2: at node Vout, Col.5, lines 51-53) and the first transistor (256).
.
17. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) in view of Gottapu et al. Patent No.: US 10496122 B1 (hereinafter Gottapu et al.) and further in view of Kumar Pub. No.: US 20130141140 B2 (hereinafter Kumar).

Regarding claim 7, Lahiri discloses the output node (fig.2: at node Vout, Col.5, lines 51-53; e.g. see fig.5, a voltage generator 60, para. [0030]), the first transistor (256) and the output transistor (62), 
but Lahiri in view of Iriarte et al. fail to disclose a first capacitor and a second capacitor.
Gottapu et al. discloses the voltage generator circuit of claim 1, wherein the voltage generator circuit includes: a first capacitor (fig.2: capacitor 256) coupled between the output node (fig.2: at node Vout, Col.5, lines 51-53) and the first transistor (256).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri and Iriarte 
Kumar discloses a second capacitor (fig.4: a second capacitor Cp, para. [0024]) coupled between the output transistor (transistor MP1Y) and the first transistor (transistor MN2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri, Iriarte et al. and Gottapu et al.’s inventions with the second capacitor coupled between the output node and the first transistor as disclosed by Kumar in order to reduce chip, power consumption and operating life time (para. [0030] of Kumar).
18. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) in view of Gottapu et al. Patent No.: US 10496122 B1 (hereinafter Gottapu et al.) in view of Kumar Pub. No.: US 20130141140 B2 (hereinafter Kumar) and further in view of Willemin et al. Pub. No.: US 20160172898 A1 (hereinafter Willemin et al.).
Regarding claim 8, Lahiri discloses the output node and the first transistor (fig.5: 18) and the output transistor (62), 
but Lahiri in view of Iriarte et al. in view of Gottapu et al. and further in view of Kumar do not explicitly disclose a third resistor and a fourth resistor.

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri, Iriarte et al., Gottapu et al. and Kumar’s inventions with the third resistor and the fourth resistor as disclosed by Willemin et al. in order to maintain the conductive state of transistor (para. [0064] of Willemin et al.).
19.	Claims 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.) and further in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.).
Regarding claim 9, Lahiri discloses a voltage generation method (e.g. see fig.5, a voltage generator 60, para. [0030]) comprising: generating current (I4) through a first resistor (20) to have a first signed temperature coefficient (para. [0017] indicates negative thermal coefficient; para. [30] indicates the ratio of resistor 64 and resistor 20 is chosen to first-order cancel the temperature variation of the output voltage) based on transistors in a circuit loop (e.g. transistors 12, 14, 16, 18); and 
generating a voltage of a transistor (66) coupled to an output transistor (62) through a second resistor (64) with the transistor (66) sized such that the voltage has a 
Lahiri does not explicitly disclose a difference in current density between transistors in a circuit loop; and the transistor being a field effect transistor (FET).
However, Meilin et al. discloses a difference in current density between transistors in a circuit loop (fig.5: transistor Q1 is the high current density, transistor Q2 is low current density, para. [0041]).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Lahiri’s invention with the different current density as disclosed by Meilin et al. in order to achieve good compensation effect, simple structure (page 1 of Meilin et al.).
Iriarte et al. discloses the transistor being a field effect transistor (FET) (e.g. see fig.: 3, a field effect transistor 62, para. [0093], see annotated fig.19 above a transistor).
It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the method of Lahiri 

Regarding claim 10, Lahiri discloses the voltage generation method of claim 9, wherein generating current (e.g. fig.5: I4) through the first resistor (20) to have the first signed temperature coefficient (para. [0017] indicates negative thermal coefficient; para. [30] indicates the ratio of resistor 64 and resistor 20 is chosen to first-order cancel the temperature variation of the output voltage) includes using a transistor structure (e.g. fig.5: transistors 12, 14, 16) coupled to a first transistor (18) with the first transistor (18) being structured with the transistor structure (e.g. fig.5: transistors 12, 14, 16).
Lahiri does not explicitly disclose the first transistor being structured with the different current density than the transistor structure.
However, Meilin et al. discloses the first transistor being structured with the different current density than the transistor structure (fig.5: transistor Q1 is the high current density, transistor Q2 is low current density, para. [0041]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri’s invention with the different current density as disclosed by Meilin et al. in order to achieve good compensation effect, simple structure (page 1).


Lahiri does not explicitly disclose a second transistor. 
Iriarte et al. disclose the voltage generation method of claim 10, wherein the method includes providing a level of the output voltage based on a second transistor (e.g. see annotated fig.19 below, para. [0127]) coupled between the transistor (fig.19, the transistor connected with a second transistor in the second stage 60) and the second resistor (fig.19, R2).

    PNG
    media_image2.png
    497
    383
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri’s and Meilin et al.‘s inventions with the second transistor as disclosed by Iriarte et al. in order to reduce temperature coefficient, thus the voltage generator is provided which is reliable, self starting and only requires a few components (e.g. see abstract).

20. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.) in view of Iriarte et al. Pub. No.: US 20140266140 .

Regarding claim 12, Lahiri discloses a second resistor (fig.5: 64), but
Lahiri in view of Meilin et al. and further in view of Iriarte et al. fail to disclose a variable resistor.
Mitsuishi et al. discloses the voltage generation (fig.1: 100) method of claim 10, wherein the method includes compensating for process and part-to-part variation using the second resistor structured as a variable resistor (fig.1: variable resistor R2 of a load circuit 31, para. [0058] indicates variable resistor R2, para. [0062] and [0063] indicate trimming).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri, Meilin et al. and Iriarte et al.‘s inventions with the variable resistor as disclosed by Mitsuishi et al. in order to provide a reference voltage generation circuit capable of canceling secondary temperature characteristics with a simple circuit structure and easily performing trimming of primary temperature characteristics at room temperature (para. [0010] of Mitsuishi et al.).
21. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.)  in view of Iriarte et al. Pub. No.: US 20140266140 .
Regarding claim 13, Lahiri discloses the output transistor (fig.5: 62), a second resistor (64), 
but Lahiri in view of Meilin et al. and further in view of Iriarte et al. do not explicitly disclose independently adjusting the second resistor structured as a variable resistor and a third resistor coupled between the output transistor and the second resistor, the third resistor structured as a variable resistor, to generate a temperature stabilized output voltage at an output node.
However, Yosuke discloses the voltage generator method of claim 10, wherein the method includes independently adjusting the second resistor structured as a variable resistor (fig.3: variable resistor R2) and a third resistor (R1) coupled between the output transistor (Q1) and the second resistor (R2), the third resistor structured as a variable resistor (fig.3: variable resistor R1, para. [0029]), to generate a temperature stabilized output voltage (Vout) at an output node (a node connected to the Vout).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri, Meilin et al. and Iriarte et al.‘s inventions with the second variable resistor; the third variable resistor coupled between the output transistor and the second resistor as disclosed by Yosuke in order to provide a power supply circuit in a semiconductor integrated circuit by which the increasing instability of a system is reduced by trimming (e.g. see abstract of Yosuke).

14 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.)  in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) and further in view of Aoyanagi Yosuke foreign patent JP 2011138192 (hereinafter Yosuke).
 Regarding claim 14, Lahiri discloses a second resistor (64) and a temperature coefficient (para. [30] indicates cancel the temperature variation of the output voltage, para. [0017] indicates thermal coefficient), 
but Lahiri in view of Meilin et al. and further in view of Iriarte et al. do not explicitly disclose a second transistor, the third resistor, the second transistor coupled to a node coupling the third resistor to the second resistor.
However, Yosuke discloses the voltage generator method of claim 13, wherein the method includes providing a current of constant temperature coefficient to flow through a second transistor (fig.3: a transistor connected to the terminal Tf) into the third resistor (R1; para. [0023], lines 214-217; para. [0024]), the second transistor (e.g. fig.3: the transistor connected to the terminal Tf) coupled to a node (e.g. fig.3: a node between R1 and R2) coupling the third resistor (R1) to the second resistor (R2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri, Meilin et al. and Iriarte et al. ‘s inventions with the second transistor coupled to a node coupling the third resistor to the second resistor as disclosed by Yosuke in order to provide a power .

23. 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.)  in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) and further in view of Gottapu et al. Patent No.: US 10496122 B1 (hereinafter Gottapu et al.).
Regarding claim 15, Lahiri discloses the output node (e.g. see fig.5, a node connected to output voltage VBG, a voltage generator 60, para. [0030]) and the first transistor (18), 
but Lahiri in view of Meilin et al. and further in view of Iriarte et al. fail to disclose a capacitor.
Gottapu et al. discloses the voltage generator method of claim 9, wherein the method includes stabilizing the output voltage (fig.2: Vout) using a capacitor (fig.2: capacitor 256) coupled between the output node (fig.2: at node Vout, Col.5, lines 51-53) and the first transistor (256).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri Meilin et al. and Iriarte’s inventions with the capacitor coupled between the output node and the first transistor as disclosed by Gottapu et al. in order to provide stability to the system as well as ensure high unity-gain bandwidth (Col.5, lines 53-55 of Gottapu et al.).
16 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.)  in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) in view of Gottapu et al. Patent No.: US 10496122 B1 (hereinafter Gottapu et al.) and further in view of Kumar Pub. No.: US 20130141140 B2 (hereinafter Kumar).
Regarding claim 16, Lahiri discloses the output node (fig.2: at node Vout, Col.5, lines 51-53), the first transistor (256) and the output transistor (62), 
But Lahiri in view of Meilin et al. and further in view of Iriarte et al. fail to disclose a first capacitor and a second capacitor.
Gottapu et al. discloses the voltage generator method of claim 9, wherein the method includes providing unconditional stability over load current (e.g. see fig.2: current flows through resistor 218) and load impedance (R5, 218) during voltage regulation at the output node (Vout) using a first capacitor (fig.2: capacitor 256) coupled between the output node (fig.2: at node Vout, Col.5, lines 51-53) and the first transistor (256).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri, Meilin et al. and Iriarte et al.’s inventions with the first capacitor coupled between the output node and the first transistor as disclosed by Gottapu et al. in order to provide stability to the system as well as ensure high unity-gain bandwidth (Col.5, lines 53-55).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Lahiri, Meilin et al., Iriarte et al. and Gottapu et al.’s inventions with the second capacitor coupled between the output node and the first transistor as disclosed by Kumar in order to reduce chip, power consumption and operating life time (para. [0030] of Kumar).
25.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.) and further in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.).

Regarding claim 17, Lahiri discloses a voltage generator circuit (e.g. see fig.5, a voltage generator 60, para. [0030]) comprising: 
a circuit loop (e.g. transistors 12, 14, 16, 18) for generating current (I4) through a first resistor (20) to have a first signed temperature coefficient (para. [0017] indicates negative thermal coefficient; para. [30] indicates the ratio of resistor 64 and resistor 20 is chosen to first-order cancel the temperature variation of the output voltage) based on the circuit loop (e.g. transistors 12, 14, 16, 18); and 

Lahiri discloses the limitation of the claim(s) as discussed above, but does not explicitly disclose a difference in current density between transistors in the circuit loop; and the transistor being a field effect transistor (FET).
However, Meilin et al. disclose a difference in current density between transistors in the circuit loop (fig.5: transistor Q1 is the high current density, transistor Q2 is low current density, para. [0041]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri’s invention with the different current density as disclosed by Meilin et al. in order to achieve good compensation effect, simple structure (page 1 of Meilin et al.).

It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the circuit of Lahiri and Meilin et al.’s inventions to include with “the transistor being field effect transistor (FET)” as taught by Iriarte et al. for the purpose of providing a reliable and compact generator suited for inclusion in an integrated circuit (para. [0189] of Iriarte et al.).

26. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.) in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) and further in view of Mitsuishi et al. Pub. No.: US 20140117967 A1 (hereinafter Mitsuishi et al.).
Regarding claim 18, Lahiri discloses the second resistor (fig.5: 64), 
but , Lahiri  in view of Meilin et al and further in view of Iriarte et al. fail to disclose trimming means for compensating for process and part-to-part variation using the second resistor structured as a variable resistor.
Mitsuishi et al. discloses the voltage generator circuit of claim 17, wherein the voltage generator circuit (fig.1: 100) includes trimming means for compensating for process and part-to-part variation using the second resistor structured as a variable resistor (fig.1: variable resistor R2 of a load circuit 31, para. [0058] indicates variable resistor R2, para. [0062] and [0063] indicate trimming).
.
27.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.)  in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.) and further in view of Elsayed et al. Pub. No.: US 20190171241 (hereinafter Elsayed et al.).

Regarding claim 19, Lahiri discloses the voltage generator circuit (e.g. see fig.5, a voltage generator 60, para. [0030]) and the output node (the node connected to VBG), 
but Lahiri in view of Meilin et al. and further in view of Iriarte et al. fail to disclose a means for decoupling temperature coefficient trimming from absolute voltage trimming at the output node.
Elsayed et al. discloses the voltage generator circuit of claim 17, wherein the voltage generator circuit includes trimming means for decoupling (para. [0039] indicates to decouple VBG) temperature coefficient trimming from absolute voltage trimming (fig.1: 138 a trim current generator, paras. [0050]- [0052]) at the output node (fig.1: VBG).
.
28.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lahiri Pub. No.: US 20140103900 A1 (hereinafter Lahiri) in view of Wan Meilin et al. foreign patent CN105974991 (hereinafter Meilin et al.)  in view of Iriarte et al. Pub. No.: US 20140266140 A1 (hereinafter Iriarte et al.)and further in view of Shill et al. Pub. No.: US 20160072516 (hereinafter Shill et al.).
Regarding claim 20, Lahiri discloses the voltage generator circuit of claim 17, wherein the voltage generator circuit (e.g. see fig.5, a voltage generator 60, para. [0030]) includes the output node (e.g. see fig.5, a node connected to output voltage VBG, para. [0030]).
Lahiri in view of Meilin et al. and further in view of Iriarte et al. do not explicitly disclose compensation means for providing unconditional stability over load current and load impedance during voltage regulation at the output node.
However, Shill et al. discloses the voltage generator circuit of claim 17, wherein the voltage generator circuit includes compensation means for providing unconditional stability over load current and load impedance during voltage regulation at the output node (fig.1, load current 113, load circuit 110, output node 121 para. [0015] indicates 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Lahiri, Meilin et al. and Iriarte et al.’s inventions with the compensation means for providing unconditional stability over load current and load impedance as disclosed by Shill et al. in order to stabilize a total ground current and as a result the ground voltage of a variable load becomes relatively stable over a range of load currents (para. [0004] of Shill et al.).
Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Htet Z. Kyaw/ (11/12/2021)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837